NUMBER 13-22-00344-CV

                       COURT OF APPEALS

               THIRTEENTH DISTRICT OF TEXAS

                 CORPUS CHRISTI – EDINBURG


JOHN ERIC PENA AND CRISTINA F. PENA,                           Appellants,

                                    v.

EDINBURG CONSOLIDATED INDEPENDENT
SCHOOL DISTRICT, HIDALGO COUNTY,
CITY OF EDINBURG, SOUTH TEXAS
INDEPENDENT SCHOOL DISTRICT, HIDALGO
COUNTY DRAINAGE DISTRICT #01, HIDALGO
COUNTY IRRIGATION DISTRICT #01, AND
SOUTH TEXAS COLLEGE,                                            Appellees.


               On appeal from the 332nd District Court
                     of Hidalgo County, Texas.


                     MEMORANDUM OPINION

 Before Chief Justice Contreras and Justices Benavides and Tijerina
            Memorandum Opinion by Justice Benavides

    On January 22, 2021, appellants John Eric Pena and Cristina F. Pena a/k/a
Cristina Fortenberry Pena filed a notice of appeal regarding a judgment rendered against

them for court costs and abstractor’s fees in a suit for delinquent ad valorem taxes filed

by appellees, Edinburg Consolidated Independent School District, Hidalgo County, City

of Edinburg, South Texas Independent School District, Hidalgo County Drainage District

#01, Hidalgo County Irrigation District #01, and South Texas College. The appellants’

notice of appeal was not filed in this Court until July 25, 2022.

       On July 25, 2022, the Clerk of this Court requested appellants to remit the $205.00

filing fee for the appeal within ten days. See TEX. R. APP. P. 5 (“A party who is not excused

by statute or these rules from paying costs must pay—at the time an item is presented

for filing—whatever fees are required by statute or Supreme Court order. The appellate

court may enforce this rule by any order that is just.”); TEX. GOV’T CODE ANN. § 51.207

(delineating the required fees and costs in an appellate court). The Clerk also advised

appellants that the notice of appeal failed to comply with Texas Rule of Appellate

Procedure 9.5(e) and requested correction of this defect. See TEX. R. APP. P. 9.5(e).

Appellants did not pay the filing fee for the appeal or correct the defect in the notice of

appeal.

       On August 18, 2022, the Clerk notified appellants that they were delinquent in

paying the filing fee for the appeal. The Clerk advised appellants that the appeal would

be dismissed if the filing fee was not paid within ten days. See id. R. 42.3(c). The Clerk

again advised appellants that the notice of appeal failed to comply with Texas Rule of

Appellate Procedure 9.5(e), requested correction of this defect, and advised appellants

that the appeal would be dismissed if the defect was not cured. See id. R. 9.5(e).


                                              2
Nevertheless, appellants did not pay the filing fee for the appeal or correct the defect in

their notice of appeal.

       The Court, having examined and fully considered the notice of appeal and

subsequent events, is of the opinion that this appeal should be dismissed. This Court has

the authority to dismiss an appeal because the appellant has failed to comply with a

requirement of the appellate rules, a court order, or a notice from the clerk requiring a

response or other action within a specified time. See TEX. R. APP. P. 42.3(c); Smith v. DC

Civil Constr., LLC, 521 S.W.3d 75, 76 (Tex. App.—San Antonio 2017, no pet.). Here,

appellant has not paid the appellate filing fee or otherwise responded to the Clerk’s

directives. Accordingly, we dismiss this appeal. See TEX. R. APP. P. 42.3(b), (c).


                                                               GINA M. BENAVIDES
                                                               Justice

Delivered and filed on the
15th day of September, 2022.




                                            3